Citation Nr: 0904599	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-28 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hand or 
palm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to October 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

This claim was remanded to the RO in February 2007, and has 
since been returned to the Board.


FINDING OF FACT

Service treatment records show treatment for bilateral hand 
abrasions, however, a chronic bilateral hand or palm 
disability was not present in service and is not otherwise 
related to service.  A clear preponderance of the evidence is 
against a finding that the Veteran's Raynaud's phenomenon had 
its onset in service.


CONCLUSION OF LAW

A chronic hand or palm disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated September 2004 and November 2007, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  The November 2007 
correspondence further notified the Veteran of the process by 
which disability ratings and effective dates are assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This last notice was delivered after the initial denial of 
the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in the February 2008 statement of 
the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the Veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated.  The duty to assist has been fulfilled.

Service Connection

The Veteran contends that he has a bilateral hand or palm 
disability as a result of service.  In order to establish 
direct service connection, three elements must be satisfied.  
There must be medical evidence of a current disability; 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

VA outpatient clinic records show that in November 2003 the 
Veteran reported complaints of cold fingers when exposed to 
cold weather.  Examination of the hands showed no edema or 
ulcerations.  His status was noted as post bilateral hand 
trauma/wounds.  No chronic residuals of the hand trauma were 
noted and there was no diagnosis of a disability related to 
the hands or the palms at that time.    

The next element for consideration is that of an in-service 
incurrence.  The Veteran's service treatment records confirm 
an injury to his hands in May 1970.  He sustained abrasions 
to both palms following a fall.  X-rays taken of the hands 
were negative for any fractures or other abnormalities.  The 
Veteran was not diagnosed with a disability.  The Veteran's 
remaining service treatment records are negative for any 
complaints, treatment or diagnosis of a bilateral hand or 
palm disability.  In fact, it is noted on the Veteran' s 
September 1970 separation examination that he denied any 
significant medical problems in service.
  
The Veteran was afforded a VA examination in December 2007.  
He reported injuring his hands when bracing for impact in a 
fall during basic training.  The examiner reviewed the 
Veteran's service treatment records and confirmed this fact.  
He noted an x-ray obtained at that time was within normal 
limits.  The examiner also noted that the Veteran reported no 
problems from 1970 to 2003.  He currently  complained of pain 
and swelling in his hands especially at bedtime and early 
morning.  He stated his fingers would turn cold then numb.  
Following examination and x-rays, the Veteran was diagnosed 
with Raynaud's phenomenon.

The examiner provided an opinion as to whether or not the 
Veteran's present disability was related to the bilateral 
hand injury he sustained in service.  The examiner opined 
that "Raynaud's phenomenon, bilateral hands is less likely 
as not (less than 50/50 probability) caused by or a result of 
palmar injury" in service.  The examiner's rationale was 
since the Veteran did not have any complaint at the time of 
discharge from service and his x-rays were normal, that it is 
unlikely that he has a complex regional pain syndrome (CRPS).  
Furthermore, it had been over 30 years since the appearance 
of the symptoms and the type of pain associated with CRPS is 
constant, and not intermittent as the pain described by the 
Veteran.  The examiner felt that the Veteran had Raynaud's 
phenomenon since he had several risk factors associated with 
the disability.  There were no chronic residuals associated 
with the palm abrasions in service.  
    
Current medical evidence shows that the Veteran has a 
bilateral hand disability, but does not relate his disability 
to service.  The evidence shows that the Veteran did not seek 
any treatment for his hands until November 2003, more than 33 
years post-service.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, the preponderance of the evidence is against a 
finding that the Veteran's bilateral hand or palm disability, 
to include Raynaud's phenomenon is causally related to his 
military service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection 
for a bilateral hand or palm disability is denied.      


ORDER

Service connection for a bilateral hand or palm disability is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


